Hovey, J.
-Defendant was charged by the state with manufacturing intoxicating liquor in Spokane county, and another charge was made against him by the city of Spokane of unlawful possession of intoxicating liquor in violation of the city ordinances. The two cases were consolidated and tried by one jury, and the defendant was convicted in each case.
The evidence showed that defendant had a still in the basement of the building occupied by him which was in active operation at the time he was arrested, and that from corn mash he was producing distilled moonshine whiskey. Samples of the liquor were in*89troduced in evidence and its character was testified to by several witnesses. The percentage of alcohol in the liquor was not shown, and appellant makes the point in this court that, inasmuch as it appeared from the testimony that moonshine whiskey has not the same degree of proof as standard whiskey, there was not sufficient evidence to go to the jury under the charges made, and it is claimed that moonshine whiskey is not embraced within the term “whiskey.” The statute expressly names whiskey as one of the liquors which it is forbidden to manufacture or possess and the law is not concerned with the degree of its strength. The liquor in question is the distilled product of corn, and the fact that it had only gone through one process of distillation does not render it any the less a commodity prohibited by law.
Both of the judgments will be affirmed.
Parker, C. J., Main, Holcomb, and Mackintosh, JJ., concur.